Citation Nr: 0917964	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  02-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for a left wrist 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1967 and from June 1974 to July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
10 percent disability ratings for a lumbar spine disability, 
a cervical spine disability, and a left wrist disability.  
The Board remanded the claims for an increased rating for a 
lumbar spine disability and a cervical spine disability for 
further development in April 2005 and October 2008.  

An August 2002 rating decision increased the rating for a 
lumbar spine disability, from 10 percent to 20 percent 
disabling, effective February 12, 2001.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

In an April 2005 decision, the Board denied the Veteran's 
claim for entitlement to an increased rating for a left wrist 
disability.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to an August 2007 Court decision, a September 2007 Order of 
the Court remanded the claim for readjudication in accordance 
with its decision.  

The issue of entitlement to an increased rating for a left 
wrist disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability was manifested by 
no more than moderate lumbosacral strain or limitation of 
motion of the thoracolumbar spine or no more than moderate 
intervertebral disc syndrome, with no incapacitating episodes 
during any 12 month period.  Ankylosis was not shown.  

2.  The Veteran's cervical spine disability was manifested by 
no more than slight limitation of motion of the cervical 
spine, or no more than mild intervertebral disc syndrome, 
with no incapacitating episodes during any 12 month period.  
Ankylosis was not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent 
disabling for a lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 5295 
(2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 5243 
(2008).   

2.  The criteria for a rating in excess of 10 percent 
disabling for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DCs) 5290, 5293 (2002 and 
2003), 5003, 5237, 5238, 5239, 5242, 5243 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2008).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2008) and 38 C.F.R. 
§ 4.45 (2008) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).    

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  The cervical vertebrae are also considered 
groups of minor joints.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  
Diagnostic Code 5010, used for rating traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 
5010.  In the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joints or two or 
more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.  

Although there is X-ray evidence of arthritis in the lumbar 
spine, the Veteran is already in receipt of a rating in 
excess of 10 percent disabling under a limitation of motion 
diagnostic code, or under a diagnostic code whose rating is 
predicated on limitation of motion.  Therefore, the criteria 
listed under DC 5003 cannot serve as a basis for an increased 
rating for the lumbar spine disability.  38 C.F.R. § 4.14.  
The Board will therefore discuss the applicability of the 
other regulatory criteria.   

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office 
of General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The most favorable regulation will be applied after 
the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  
Therefore, the Board's following decision results in no 
prejudice to the Veteran in terms of lack of notice of the 
regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008). 

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent rating was warranted for moderate 
limitation of motion of the cervical spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5290 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral or cervical strain), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc 
syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2008).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Normal forward flexion of the cervical spine is 
0 to 45 degrees, extension is 0 to 45 degrees, left and right 
lateral flexion are 0 to 45 degrees, and left and right 
lateral rotation are 0 to 80 degrees.  Normal combined range 
of motion of the cervical spine is 340 degrees.  Normal 
ranges of motion for each component of spinal motion provided 
are the maximum usable for calculating the combined range of 
motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula 
for Diseases and Injuries of the Spine, Note 2 (2008).    

As an initial matter, the Board notes that the claims for 
entitlement to an increased rating for a lumbar spine 
disability and a cervical spine disability were remanded in 
October 2008 for a current VA spine examination.  However, 
the Veteran did not report to his November 2008 VA 
examination.  As a result, the Board must come to a 
determination solely on the basis of information included in 
the record.  38 C.F.R. § 3.655 (2008).  The Board reminds the 
Veteran that the duty to assist is not a one-way street.  If 
a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

Lumbar Spine Disability 

The Veteran's lumbar spine disability has been rated as 20 
percent disabling under DC 5292, which contemplates 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2002).  Other applicable diagnostic codes include DC 
5293, which contemplates intervertebral disc syndrome; DC 
5294, which contemplates sacroiliac injury and weakness; and 
DC 5295, which contemplates lumbosacral strain.  Sacroiliac 
injury and weakness are rated using the criteria for 
lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5293, 5294, 5295 
(2002).    

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in August 2002, the Veteran's lumbar spine had 
70 degrees flexion, 30 degrees extension, and 30 degrees 
lateral rotation bilaterally.  There was moderate objective 
evidence of painful motion on all movements of the spine.  At 
a June 2003 VA examination, the Veteran's lumbar spine had 65 
degrees flexion, 18 degrees extension, and 18 degrees lateral 
flexion bilaterally.  There was pain on 65 degrees flexion 
and 15 degrees extension, but there was no additional 
limitation based on pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the Veteran's 
limitation of motion falls at most within the moderate range, 
even when taking into account any additional loss of function 
due to pain and other factors.  The Board finds that overall, 
there is moderate limitation of lumbar motion.  Although 
there was some pain on motion, there was no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
Veteran's lumbar spine limitation of motion disability was no 
more than moderate, for which a 20 percent rating was 
warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old 
schedular criteria of DC 5292 cannot serve as a basis for an 
increased rating in this particular case.    

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion at the June 2003 VA examination fall 
within the requirements for only a 10 percent rating: forward 
flexion greater than 60 degrees but not greater than 85 
degrees; or combined range of motion greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 
5236, 5237, 5242 (2008).  At no time has there been favorable 
ankylosis of the entire thoracolumbar spine, which would 
warrant a rating in excess of 20 percent.  Furthermore, the 
Board finds that limitation of thoracolumbar flexion to 30 
degrees or less is not shown.  Thus, the Board finds that the 
new schedular criteria of DCs 5236, 5237 and 5242 cannot 
serve as a basis for an increased rating either.  

Additionally, when rated under the old diagnostic code for 
lumbosacral strain, the Veteran's lumbar spine disability 
does not satisfy the qualitative criteria for a rating higher 
than 20 percent.  Under the old schedular criteria of DC 
5295, a higher rating of 40 percent was not warranted unless 
there was severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  In this case, although there is evidence of 
some loss of lateral spine motion as well as mild narrowing 
of joint space, there is no evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side.  
Furthermore, there was no evidence of positive Goldthwaite's 
sign or marked limitation of forward bending in standing 
position.  Thus, the old schedular criteria of DC 5295 may 
not serve as a basis for an increased rating in this 
particular case.  The Board notes that there is not a new set 
of criteria for rating a lumbosacral strain other than the 
General Rating Formula for Disease and Injuries of the Spine 
already discussed above.  

Under the old schedular criteria of DC 5293, the diagnostic 
code for intervertebral disc syndrome, the Veteran's lumbar 
spine disability again does not satisfy the qualitative 
criteria for a rating higher than 20 percent.  DC 5293 
provides for a 40 percent disability rating when there is 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

A January 2000 CT scan showed degenerative disc disease at 
L5-S1 level associated with bulging disc which appeared to be 
encroaching upon the neural foramina and mildly compressing 
the thecal sac.  There was also evidence of a bulging disc at 
L4-L5 level, degenerative osteoarthritic changes at the right 
facet joint of L4-L5 and L5-S1 level, and mild anterior 
degenerative spondylotic changes throughout the lumbar spine.  

On VA examination in August 2002, the Veteran complained of 
moderate low back pain with radiation to the anterior legs up 
to the toes of the feet.  He stated that his low back pain 
was precipitated by driving, squatting, lateral trunk 
rotations, standing rotations, and standing up after 
sleeping.  He complained of three or four occasions where the 
pain was so severe that he had to lay on the floor overnight 
for eight to nine hours and use heating pads and medication 
for two to three days.  Range of motion testing revealed 70 
degrees flexion, 30 degrees extension, and 30 degrees lateral 
rotation bilaterally.  There was moderate pain on all motion 
as well as palpable moderate lumbar paravertebral muscle 
spasm.  Muscle strength of the lower extremities was normal, 
and the Veteran had moderate tenderness to palpation in the 
lumbosacral area.  Neurological examination indicated no 
muscle atrophy of the legs, a normal gait cycle, negative 
straight leg raising bilaterally, and absent ankle jerks 
bilaterally.  There was no Hoffmann's sign.  Knee jerks were 
+1 bilaterally, and brachioradialis reflexes were normal 
bilaterally.  The examiner diagnosed the Veteran with 
degenerative joint disease of the lumbar spine.  

At a June 2003 VA examination, the Veteran complained of 
constant low back pain that radiated to the hips.  He also 
reported fatigue of low back muscles and sporadic electricity 
type pain on the low back.  The Veteran denied fecal or 
urinary incontinence, weight loss, fevers, malaise, 
dizziness, or physical disturbances, but he stated that he 
had experienced fecal urgency since his hemorrhoid surgery.  
The Veteran ambulated with a one-point cane that was used 
secondary to his right lower extremity vascular surgery.  
Examination revealed the Veteran to have a left lower 
extremity limp.  He had symmetry in appearance and rhythm of 
spinal motion.  Range of motion testing showed 65 degrees 
flexion, 18 degrees extension, and 18 degrees lateral flexion 
bilaterally.  There was pain on 65 degrees flexion and 15 
degrees extension, but there was no additional limitation 
based on pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The Veteran had lumbar 
paravertebral muscle spasms.  Neurological examination 
indicated intact pin prick and light touch of the upper and 
lower extremities.  There was no muscle atrophy, and muscle 
strength was normal.  Reflexes for deep tendons, biceps, 
triceps, brachioradialis, patellar, and Achilles were +1.  
Lasegue's test and straight leg raise were negative.  The 
Veteran was diagnosed with degenerative joint disease of the 
lumbar spine and lumbar myositis with bulging disc of L4-L5 
and degenerative disc disease of L5-S1.  

The Board finds that the evidence does not show severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  The evidence does not show a condition 
that would more nearly approximate recurring attacks with 
only intermittent relief as required by the criteria for a 
higher rating.  Thus, an increased rating under DC 5293 for a 
lumbar spine disability is not warranted.  
  
After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations, along with ratings for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, 
a 40 percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
four weeks but less than six during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Here, there is no evidence that the Veteran had any 
incapacitating episodes or hospital admissions related to his 
lumbar spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code. 

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the Veteran had any incapacitating 
episodes or hospital admissions related to his lumbar spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under DC 5293 or the General Rating Formula for 
Diseases and Injuries of the Spine (in effect from September 
23, 2002, to September 26, 2003, and from September 26, 2003, 
through the present, respectively).  Therefore, it is 
necessary to determine whether the Veteran may be entitled to 
a higher rating if chronic orthopedic and neurologic 
manifestations are evaluated separately and combined with all 
other disabilities.  

Turning first to the orthopedic manifestations, at a June 
2003 VA examination, the Veteran's lumbar spine had 65 
degrees flexion, 18 degrees extension, and 18 degrees lateral 
flexion bilaterally.  There was pain on 65 degrees flexion 
and 15 degrees extension, but there was no additional 
limitation based on pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Taken together, those 
ranges of motion would warrant a rating of only 10 percent 
under the general rating formula.  The requirement for a 
rating in excess of 20 percent under the general rating 
formula, favorable ankylosis of the entire thoracolumbar 
spine or limitation of flexion to 30 degrees or less, is not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2008).  

The Board finds that while the Veteran has complained of 
neurological abnormalities related to his lumbar spine 
disability, including pain that radiated into the anterior 
legs up to the toes of the feet and also into the hips, the 
current medical evidence does not support a conclusion that 
the Veteran has any objective neurological symptoms amounting 
to any incomplete paralysis of any nerves related to his 
lumbar spine disability.  Neurological examination of the 
lumbar spine at the June 2003 VA examination was essentially 
normal, and the examiner did not give the Veteran any 
neurological diagnoses related to his lumbar spine 
disability.  Therefore, the Board finds that no additional 
separate rating for neurological impairment is warranted.  
Thus, rating the combine orthopedic and neurologic residuals 
does not warrant a rating greater than the current 20 
percent.

The Veteran has been assigned a disability rating of 20 
percent under the rating criteria for limitation of motion of 
the spine.  The Board finds that the criteria for a rating 
greater than 20 percent for the spine disability are not met 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
an increased rating.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic and neurological manifestations of the 
Veteran's lumbar spine disability warrant no more than a 20 
percent rating.  The preponderance of the evidence is against 
the claim for an increased rating and that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Cervical Spine Disability 

The Veteran's cervical spine disability has been rated as 10 
percent disabling under DC 5010, which contemplates traumatic 
arthritis.  38 C.F.R. § 4.71a, DC 5010 (2008).  Other 
applicable diagnostic codes include DC 5290, which 
contemplates limitation of motion of the cervical spine, and 
DC 5293, which contemplates intervertebral disc syndrome.  38 
C.F.R. § 4.71a, DCs 5290, 5293 (2002).    

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the cervical spine (DC 5287).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5290, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of cervical motion.  38 C.F.R. § 4.71a, DC 5290.  
On VA examination in June 2003, the Veteran's cervical spine 
had 30 degrees flexion, 30 degrees extension, 12 degrees 
lateral flexion bilaterally, and 65 degrees lateral rotation 
bilaterally.  Ranges of motion were not noted to produce 
pain.  There was no additional limitation based on pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

Based upon the ranges of motion recorded at the above 
examination, the Board concludes that the Veteran's 
limitation of motion falls at most within the slight range, 
even when taking into account any additional loss of function 
due to pain and other factors.  The Board finds that overall, 
there is minimal limitation of cervical motion.  There was no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the cervical spine, the 
Board finds that the Veteran's cervical spine disability had 
slight limitation of motion, for which a 10 percent rating 
was warranted.  38 C.F.R. § 4.71a, DC 5290 (2002).  Thus, the 
old schedular criteria of DC 5290 cannot serve as a basis for 
an increased rating in this particular case.   

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's cervical spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion at the June 2003 VA examination fall 
within the requirements for a 10 percent rating: forward 
flexion greater than 30 degrees but not greater than 40 
degrees; or combined range of motion greater than 170 degrees 
but not greater than 335 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 
5237, 5238, 5239, 5242 (2008).  At no time has there been 
forward flexion greater than 15 degrees but not greater than 
30 degrees, or combined range of motion not greater than 170 
degrees, which would warrant a rating in excess of 10 
percent.  Furthermore, the Board finds that muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour is not shown.  Thus, the Board finds 
that the new schedular criteria of DCs 5237, 5238, 5239, and 
5242 cannot serve as a basis for an increased rating either.  
 
Under the old schedular criteria of DC 5293, the diagnostic 
code for intervertebral disc syndrome, the Veteran's cervical 
spine disability again does not satisfy the qualitative 
criteria for a rating higher than 10 percent.  DC 5293 
provides for a 20 percent disability rating when there is 
moderate intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293.

A January 2001 CT scan showed degenerative disc disease at 
C5-C6 level with decreased disc space and hypertrophic bone 
formations involving the oncal joints with mild narrowing of 
the neural foramina bilaterally and a small posterior bar or 
osteophyte projecting slightly into the spinal canal.  There 
were also minimal similar changes noted at C6-C7 bilaterally 
as well as degenerative disc disease of the posterior 
articulating facets on the left side at C3-C4.  A February 
2001 MRI of the cervical spine revealed degenerative disc 
disease at C5-C6 and C6-C7 levels associated with anterior 
and posterior degenerative spondylotic changes, which 
produced mild encroachment or narrowing of the neural 
foramina at those levels.    

On VA examination in August 2002, the Veteran complained of 
mild cervical discomfort with radiation to the posterior 
head.  He stated that his cervical pain was precipitated by 
driving, squatting, lateral trunk rotations, standing 
rotations, and standing up after sleeping.  He complained of 
three or four occasions where the pain was so severe that he 
had to lay on the floor overnight for eight to nine hours and 
use heating pads and medication for two to three days.  There 
was palpable moderate cervical paravertebral muscle spasm.  
Muscle strength of the lower extremities was normal, and the 
Veteran had moderate tenderness to palpation in the cervical 
area.  Neurological examination indicated no muscle atrophy 
of the legs, a normal gait cycle, negative straight leg 
raising bilaterally, and absent ankle jerks bilaterally.  
There was no Hoffmann's sign.  Knee jerks were +1 
bilaterally, and brachioradialis reflexes were normal 
bilaterally.  The examiner diagnosed the Veteran with 
traumatic degenerative joint disease of the cervical spine.  

At a June 2003 VA examination, the Veteran complained of 
constant stiffness and pain in his neck.  The Veteran denied 
fecal or urinary incontinence, weight loss, fevers, malaise, 
dizziness, or physical disturbances, but he stated that he 
had experienced fecal urgency since his hemorrhoid surgery.  
The Veteran ambulated with a one-point cane that was used 
secondary to his right lower extremity vascular surgery.  
Examination revealed the Veteran to have a left lower 
extremity limp.  He had symmetry in appearance and rhythm of 
spinal motion.  Range of motion testing showed 30 degrees 
flexion, 30 degrees extension, 12 degrees lateral flexion 
bilaterally, and 65 degrees lateral rotation bilaterally.  
There was no additional limitation based on pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
Veteran had cervical paravertebral muscle spasms.  
Neurological examination indicated intact pin prick and light 
touch of the upper and lower extremities.  There was no 
muscle atrophy, and muscle strength was normal.  Reflexes for 
deep tendons, biceps, triceps, brachioradialis, patellar, and 
Achilles were +1.  Lasegue's test and straight leg raise were 
negative.  The Veteran was diagnosed with cervical myositis 
and degenerative disc disease at C5-C6 and C6-C7 with 
degenerative joint disease of the cervical spine.  

The Board finds that the evidence does not show moderate 
intervertebral disc syndrome with recurring attacks.  The 
evidence does not show a condition that would more nearly 
approximate recurring attacks as required by the criteria for 
a higher rating.  Thus, the Board finds that an increased 
rating under DC 5293 for a cervical spine disability is not 
warranted.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations, along with ratings for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, 
a 20 percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
two weeks but less than four during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Here, there is no evidence that the Veteran had any 
incapacitating episodes or hospital admissions related to his 
cervical spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code. 

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the Veteran had any incapacitating 
episodes or hospital admissions related to his cervical spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under DC 5293 or the General Rating Formula for 
Diseases and Injuries of the Spine (in effect from September 
23, 2002, to September 26, 2003, and from September 26, 2003, 
through the present, respectively).  Therefore, it is 
necessary to determine whether the Veteran may be entitled to 
a higher rating if chronic orthopedic and neurologic 
manifestations are evaluated separately and combined with all 
other disabilities.  

Turning first to the orthopedic manifestations, at a June 
2003 VA examination, the Veteran's cervical spine had 30 
degrees flexion, 30 degrees extension, 12 degrees lateral 
flexion bilaterally, and 65 degrees lateral rotation 
bilaterally.  There was no additional limitation based on 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Taken together, those ranges of motion would 
warrant a rating of only 10 percent under the general rating 
formula.  The requirement for a rating in excess of 10 
percent under the general rating formula, forward flexion 
greater than 15 degrees but not greater than 30 degrees; or 
combined range of motion not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, is not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2008).  

The Board finds that while the Veteran has complained of 
neurological abnormalities related to his cervical spine 
disability, including pain that radiating into the posterior 
head, the medical evidence does not support a conclusion that 
the Veteran has any objective neurological symptoms amounting 
to any incomplete paralysis of any nerves related to his 
cervical spine disability.  Neurological examination of the 
cervical spine at the June 2003 VA examination was 
essentially normal, and the examiner did not give the Veteran 
any neurological diagnoses related to his cervical spine 
disability.  Therefore, the Board finds that no additional 
rating for neurological impairment is warranted.  Therefore, 
an increased rating based on combined orthopedic and 
neurologic manifestations is not warranted.

The Veteran has a 10 percent disability rating under DC 5010 
for his cervical spine disability because there was x-ray 
evidence of arthritis in the cervical spine.  An increased 20 
percent rating is not warranted unless there is x-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5010.  In this case, there is no 
evidence of arthritis involving two or more major joint 
groups, so a rating in excess of 10 percent for traumatic 
arthritis of the cervical spine is not warranted.    

The Veteran has been assigned a disability rating of 10 
percent under the rating criteria for traumatic arthritis of 
the spine.  The Board finds that the criteria for a rating 
greater than 10 percent for the spine disability are not met 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
an increased rating.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic and neurological manifestations of the 
Veteran's cervical spine disability warrant no more than a 10 
percent rating.  The preponderance of the evidence is against 
the claim for an increased rating and the claim must be 
denied..  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001; rating 
decisions in January 2002 and August 2003; a statement of the 
case in May 2002; and supplemental statements of the case in 
September 2002 and August 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

     
ORDER

An increased rating for a lumbar spine disability is denied.  

An increased rating for a cervical spine disability is 
denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  The Veteran was last afforded a VA examination 
for his left wrist disability in June 2003.  When available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Not only has it been approximately six 
years since the last VA examination, but the Veteran has also 
indicated that his left wrist disability is currently 
"moderate" or "severe" instead of "mild," indicating 
that he feels that the condition has worsened.  Because there 
may have been a significant change in the Veteran's 
condition, the Board finds that a new examination is in 
order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the severity 
of his service-connected left wrist 
disability.  The examiner should 
discuss all symptomatology related to 
both the Veteran's left wrist 
osteoporosis and his left carpal tunnel 
syndrome.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


